[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 22, 2008
                              No. 08-10600                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 07-00155-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ARTHUR LEON DIXON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (October 22, 2008)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Arthur Leon Dixon appeals his conviction under 18 U.S.C. § 924(c)(1)(A),
which provides an additional prison sentence of at least five years for a defendant

who knowingly uses, carries, or possesses a firearm “in furtherance of” a drug

trafficking crime. Dixon argues that the evidence presented at trial was insufficient

for a reasonable jury to convict him of the charge. After carefully reviewing the

parties’ briefs, we affirm Dixon’s conviction.

      “We review the sufficiency of the evidence presented at trial de novo. The

evidence is viewed in the light most favorable to the government, with all

inferences and credibility choices drawn in the government’s favor.” United States

v. LeCroy, 441 F.3d 914, 924 (11th Cir. 2006). “It is not necessary that the

evidence exclude every reasonable hypothesis of innocence or be wholly

inconsistent with every conclusion except that of guilt, provided a reasonable trier

of fact could find that the evidence establishes guilt beyond a reasonable doubt.”

United States v. Young, 906 F.2d 615, 618 (11th Cir. 1990) (citation omitted).

      Under 18 U.S.C. § 924(c)(1)(A), the government must show that a defendant

used or carried a firearm “in relation to” a drug trafficking crime, or possessed a

firearm “in furtherance of” a drug trafficking crime. “The ‘in furtherance’ element

requires proof that ‘the firearm helped, furthered, promoted, or advanced the drug

trafficking.’” United States v. Woodard, 531 F.3d 1352, 1362 (11th Cir. 2008)

(quoting United States v. Timmons, 283 F.3d 1246, 1252 (11th Cir. 2002)). Thus,



                                           2
               there must be a showing of some nexus between the
               firearm and the drug selling operation. The nexus
               between the gun and the drug operation can be
               established by the type of drug activity that is being
               conducted, accessibility of the firearm, the type of the
               weapon, whether the weapon is stolen, the status of the
               possession (legitimate or illegal), whether the gun is
               loaded, proximity to the drugs or drug profits, and the
               time and circumstances under which the gun is found.

Timmons, 283 F.3d at 1253 (citation and internal quotation marks omitted).

      At trial, the government presented evidence that the gun was in the room

with Dixon and the drugs; that Dixon had sold drugs on multiple occasions from

the room where the police found the gun; that the quantity of drugs found in that

room are inconsistent with personal use; and that drug dealers are known to keep

guns nearby to protect against attempted theft. Dixon focuses in this appeal on

what the government did not prove, such as whether his possession of the gun was

legitimate or illegal, or whether anyone witnessed him with a gun during a drug

deal. He argues that the evidence presented at trial established only that he was in

the same room with the gun and drugs, not that the gun furthered any drug

trafficking.

      But “the evidence [need not] exclude every reasonable hypothesis of

innocence . . . .” Young, 906 F.2d at 618 (citation omitted). Dixon has

acknowledged that the government did prove some factors that weigh against him.



                                          3
He admits that the easily accessible loaded gun, the extra ammunition clip, the

digital scale, and the drugs were all found in the same room. Thus, the evidence

supports an inference that the room was used for drug trafficking. Cf. United

States v. Molina, 443 F.3d 824, 830 (11th Cir. 2006) (finding that “the proximity

of the firearm to the drugs[] [and] digital scales . . . established a sufficient nexus

between the firearm and the drug trafficking crime”).

      We conclude that a reasonable jury could have found, based on the evidence

presented at trial, that Dixon possessed a handgun to protect his drugs and drug

profits. The evidence sufficiently established his guilt beyond a reasonable doubt

on the charge of using, carrying, or possessing a firearm in furtherance of a drug

trafficking crime. 18 U.S.C. § 924(c)(1). Accordingly, we affirm Dixon’s

conviction.

      AFFIRMED.




                                            4